PER CURIAM:
The claimants, Keith L. Adkins, Sun S. Adkins, and Keith L. Adkins, II, seek an award of $765.94 from the respondent, Division of Highways, for damage to a 1990 Honda Accord GX, owned by claimant, Keith L. Adkins. On June 30, 1994, claimants Keith L. Adkins and Sun S. Adkins were traveling in the vehicle on Interstate 77 near Ripley, West Virginia. At this time, the wearing surface on Interstate 77 had been removed prior to the installation of a new wearing surface on Interstate 77 had been removed prior to the installation of a new wearing surface, consequently, the surface of Interstate 77 was very rough and loose gravel was present on the road. According to Mr. Adkins, the speed of the surrounding traffic caused the loose gravel to strike the hood and windshield of his vehicle. Mr. Adkins testified that there were no warning signs, flagmen, or construction workers in the area. AS a result of the incident, Mr. Adkins paid $765.94 to repair the hood and windshield of the vehicle. At the time of the accident, Mr. Adkins only maintained liability insurance on the vehicle.
The respondent contends that it should not be held liable for this damage because a private contractor was responsible for this paving project. However, the respondent did not call any witnesses to support this contention, and no evidence was presented to establish the existence or identity of the alleged private contractor.
This Court has held on numerous occasions that the respondent owes a duty to motorists to exercise reasonable care and diligence in maintaining roads under all circumstances. Hobbs v. Dept. of Highways, 13 Ct. Cl. 27 (1979); Lewis v. Dept. of Highways, 16 Ct. Cl. 136 (1985). After a careful review of the record, the Court finds that the evidence presented by the claimant established the respondent breached its duty, and this breach caused their damage.
Accordingly, the Court makes an award to the claimants in the amount of $765.94.
Award of $765.94.